Honorable 'IaId.Trimbli
Mret Aaeietant, State Supt0 of Publio'Izetruetiw
Austin, Texar

Dear Sirt                        opinion RoorO-5647,

                                 Res   kiministration of affairs of
                                       Enlarged Sohool M&riots   for
                                       Rural High School Purposes.

We reply to your inquiry of August   11,1945, whioh reads as followas

     "When an independent eehoel dietriot lr enlarged Egrannexation
     of ocnunonschool dietriate by aotion of the,Couuty Board of
     Trustees, as provided for in Article 2922s, R.,C. 8. Who is to
     administer the affairs of the enlarged rohool dietriot?

     s Who is to control the assets of the elementary sohool districts
     composing the rural high eohool distriot?

     "Is the County Superintendent entitled to continue to hold on to
     these funds, or should they be turned over to the Board of Troetees
     of the Rural High S&o01 Eistrid?~

     "This opinion request is b.sing,sufmittedin view of the resent
     opinion No. O-5462, which was rendered at the request of the
     County Attorney of Menard County, regarding the handling of the
     sohool property belonging to the elementary districts of the
     Menardtille Independent Sohool District.*

Artioles 2922a and 29220, V. Ae C. Se, provide fop establishing rural
high school distriots by the County school trustees*

Arbiele 2922e, V. A, C. S,, provides for the control and management
of rural high school dietriots, It reads in part as followss

     "The control and management of the schools of a rural high sahool
     .dietriat; prtsEl~~~S,~r~eM,ip~~eEal'of:~i~Aot(          shall;W
      veeted ig a boa@.of ~e~:CPns&eema eleotld bythkpuelifiM.
      voters of the said.dietrfet ,et large, l . . "

Articles 29221, 2922j and 2922k, V, 'A. C. S,, ,provideas followss
Honorable T. Md. Trimble, page 2



     '"Art.29221. Warrants
     "All Funds of evel?rnature to which a rural high sahool district may
     be entitled shallbe pid out of warrants Issued by the secretary and
     signed by the seoretary and president of the board of trustees and
     amroved by the countysuperintendent cf public Instruction. The
     board of sahool trustees shall seleot Its onnpresident and secretary,
     each of whhamshallbe a member of the board. The secretary shall
     keep a complete Itainiaedrooount of all receipts and disbursements
     In a wellbound book ovmed and paId,for by the districts and his
     accounts shall be approved by the county superintendent and by the
     county board of aohool trustees at the end of each scholastic yeare
     No school funds shall be allotted or apportioned and paid to any
     rural high school district for the following year thereafter until
     this report is euhnitted to and approved by the county superintendent
     and the Wants Ward of.sohool~triMtees     ..,:

     eArt. 29225. Deposit and disbursement of'funds
     eAll funds belonging to a rurallhigh school district shall be deposited
     in the county &posit&y   and disbursed in the sems manner as other
     funds are disbursed from such depository under the depository law
     in so far as same ars applicable."

     *Art. 2922k. ~Control by and of trustees
     ?A11 rural high schoolswithin a rural high.sahool district herein
     provided for shall be under the immediate oontrol of the board of
     school trustees for such rural high schoolssandsuoh board of school
     trustees shall be under the control and supervision of the county
     superintendent and county board of school trustees, and shall be
     subject tq the same provisions of law and restrictions that conanon
     school districts ars now subjeat to, except where otherwise provided
     herein."

Article 29221, V. A. C. S ., which is the amended Section 12 of Chapter 59,
Acts of the 39th Legislature, thenoriginal Rural High School Act, empowers
the board of trustees of a'rural high school dietriot to levy and oollect
maintenance and bond taxes for said distriatp~after Iming authorized by
an election held for said purpose or purposes; and also provides;

     *    . that the local taxes previously authorized by a district OP
     d&hi&s    included in a rural high school district . . . shall be
     continued in force until such time as a uniform tax may be provided
     for the benefit of the rural high school distrioto"

lkder the provisions of said Section 12, It is the duty of the board of
trustees of a rural  high school to cause to be levied, assessed and
collected in each of its constituezit'distriotsthe same tax which said
districts had previously authoriaed. McPhail v. Tax Collector, (Civa App.)
260 S. 17. 260, error refused*

The following quotatiob from said ease of~MoPhmi1 ~b'~ar.Golleotof ia:
wsy instructive and enlightsningr:
Honorable T, &   Trimble. page 3



     "The law charges the trustees of the high school distriot with the
     duty of naintairing the elementary schoolsof the consolidated
     district, and, in addition, are recpGlired to establish and ma5.ntaj.n
     therein a high school, and to accomplish them purposes, are authorized
     to use all avilsble msintenance funds. (BphAsis ours) Bzfunds
     should be kept and aoministored separately from maintenance funds, and
     likewise the bond fund of one district should be kept sepsrate from
     the other0 Noney belonging to a bond fund cannot be used f’rlrr&inttx>aaoe~
     nor can the bond fund belony,in:: to either of the elementary distri,ots
     be used In ?E!hg the Indebtedness of the other.

     "The law commits the details of adminlctration in these respects to
     the sound judgment of the trxtees,. . . W etc.

While the McPhail ease was decided previous to any amendments to said
Rural Kigh SchCol  Aat of 1926, Chap. 1% of Title 49, V. A. C. S., we
have discovered no amendrents thereto which would affect the judgment
rendered therein.

It is alsc to be observed that in said McFhail case on election was held
authorizing the assumption @r said rural high school district of the
outstanoing 'Jondedir'ebtedness or its ccnstituent districts, as authorized
by Art. 2922h, V. A, C, S,, before and since being emended. Until thus
assumed by the enlarged district, said indebtedness remained a charge
exclusively against the district iseuing the bonds, and the trustees of the
enlarged district were char,ged with the duty of levying from year to year,
and collecting a sufficient tax from t:e district issuing the bonds, to
discharge its obligation.

Seation 13 of Ch. 59, aforesaid, Acts of 1925, provides that

     sAl1 laws and parts of laws   in   oonflict with any provision of this A:t
     ere hereby repealed."

Since this opinion is requested in visw of our recent opinion Moe O- 5462,
regarding the handling of snhool proper+;:belonging to elementary districts,
and since said opiniqn is so closely related to the subject matter of this
opinion, we ,rafer to and make a pa& henxffor all purposes, the same as
if written fully herein, said opinion MO.  O&462 .

However, regarding the second paraf;rapJ?
                                        on page #% of said Opi~nionNo. O-5462,
you are advised that funds cf an elementary district, when used to maintain
a high school in a rural high school district or in an enlarged district
7r~annexation, are usad fo: ,tha&nefit of XI& elementary district, provided
there is no actual or threatened violation of law or abuse of discretion
b the trustees of said rural hi@ school di~strictor said enlarged district
by annexation in so using any of said funds. See MoPhail V. Tax Colleotor,
supra.

ln view of the foregoing, the three questions contained in your     CommioatiOn
are respectively answered as follows8
Honorable To 1:. Thimble, page 4



(1) The affairs  of the enlarged school district are to be administered
by the Board of Trustees of said enlarged district.

(2) The assets of the slementary school districts composing the rural high
school district are controlled by the Board of Trustees of said Rural High
School District, and are to be administered by said Board in aooordance
with the provisions of Articles 2922~~-2922L,,V. A. Co 60

(3) The funds of elementary sohool dlotriots pass by operation of law
to the control of the trustees of the rural high school district of whioh
they are constituent par'is. Therefore, it necessarily follows that your
third question must be answered in the negative.

                                   Very truly yours

                           A!lTOFOi%Y   GENEXUL OF TEXAS

                           a/ L. H. Flewellen



                           By
                                L. H. Flewellen
                                .     Assistant

LHF/JCP

Approved Sept,30,1943
Grover Seller
First Assistant
ATTORFJFSGENERAL

APPROVXD OPINION COhXITTEE BY BWB CHAIBMti